

REVOLVING CREDIT AND SECURITY AGREEMENT


THIS REVOLVING CREDIT AND SECURITY AGREEMENT (this “Agreement”) dated as of
September 14, 2010 (this “Agreement”) is by and between SYNTHEMED, INC., a
Delaware corporation (the “Borrower”), and PATHFINDER, LLC, a Massachusetts
limited liability company (the “Lender”).


WHEREAS, the Borrower may, from time to time request Revolving Loans from the
Lender, and the parties wish to provide for the terms and conditions upon which
such Revolving Loans shall be made;


NOW THEREFORE, in consideration of any Revolving Loan hereafter made to the
Borrower by the Lender, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Borrower, the
parties hereto agree as follows:


ARTICLE 1
DEFINITIONS


 
1.1
Defined Terms.  As used in this Agreement, the following terms have the meanings
specified below:



“Account”, “Account Debtor”, “Chattel Paper”, “Commercial Tort Claims”, “Deposit
Accounts”, “Documents”, “Electronic Chattel Paper”, “Equipment”, “General
Intangibles”, “Instruments”, “Inventory”, “Investment Property”,
“Letter-of-Credit Rights”, “Proceeds”,  “Supporting Obligations” and “Tangible
Chattel Paper” shall have the respective meanings assigned to such terms in the
UCC.


“Borrower” has the meaning set forth in the first paragraph of this Agreement.


“Borrowing” means a Revolving Loan made by the Lender on a single date under
this Agreement.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York are authorized or required by
law to remain closed.


“Change of Control” means the occurrence of any of the following in one or a
series of related transactions: (i) an acquisition after the date hereof by an
individual or legal entity or “group” (as described in Rule 13d-5(b)(1) under
the Exchange Act) of more than one-half of the voting rights or equity interests
in the Borrower; (ii) a merger or consolidation of the Borrower or any
Subsidiary or a sale or distribution of substantially all of the assets of the
Borrower in one or a series of related transactions, unless following such
transaction or series of transactions, the holders of the Borrower's securities
prior to the first such transaction continue to hold at least two-thirds of the
voting rights and equity interests in the surviving entity or acquirer of such
assets; or (iii) a recapitalization, reorganization or other transaction
involving the Borrower or any Subsidiary that constitutes or results in a
transfer of more than one-half of the voting rights or equity interests in the
Borrower, unless following such transaction or series of transactions, the
holders of the Borrower's securities prior to the first such transaction
continue to hold at least two-thirds of the voting rights and equity interests
in the surviving entity.

 
1

--------------------------------------------------------------------------------

 


“Closing Date” means the date set forth in Section 6.1.


“Collateral” has the meaning assigned to such term in Section 3.1.


“Common Stock” means the common stock of the Borrower, par value $.001 per
share, or any other securities into which such common stock may hereafter be
reclassified.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, or could reasonably be expected
to, unless cured or waived, become an Event of Default.


“Event of Default” has the meaning assigned to such term in Section 8.1.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“GAAP” means United States Generally Accepted Accounting Principles.


“Lender” has the meaning set forth in the first paragraph of this Agreement.


“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement or (ii) a material and
adverse effect on the results of operations, assets, properties, prospects,
business or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole.
 
“Obligations” means any and all obligations and liabilities of the Borrower now
or hereafter arising under this Agreement and all of the other Transaction
Documents, whether for principal, interest, fees, expenses, indemnities or
otherwise, and whether primary, secondary, direct, indirect, contingent, fixed
or otherwise (including obligations of performance).
 
“Patents and Trademarks” has the meaning assigned to such term in Section 4.10.
 
“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, entity, party, or foreign or United States
government (whether federal, state, county, city, municipal or otherwise),
including, without limitation, any instrumentality, division, agency, body or
department thereof.
 
“Regulatory Permits” and “Regulatory Applications” have the meanings assigned to
such terms in Section 4.9.


“Revolving Credit Commitment” has the meaning set forth in Section 2.1.


“Revolving Credit Note(s)” means the promissory notes, substantially in the form
of Exhibit A annexed hereto, issued by the Borrower in favor of the Lender
pursuant to Section 2.1(f).


“Revolving Credit Period” means the period from and including the Closing Date
to the earlier of (a) December 31, 2010 or (b) such earlier date as the Lender
shall determine, in its sole and absolute discretion, upon at least five
(5) Business Days’ prior written notice to the Borrower.

 
2

--------------------------------------------------------------------------------

 


“Revolving Loan” means a loan made by the Lender pursuant to Section 2.1.


“SEC” means the United States Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended.


“Subsidiary” means any “subsidiary” of the Borrower as defined in Rule 1-02(x)
of Regulation S-X promulgated by the SEC under the Exchange Act.


“Transaction Documents” means this Agreement, the Revolving Credit Notes, the
intellectual property security agreement referred to in Section 7.3, and all
other agreements, instruments and documents executed in connection therewith, in
each case as the same may at any time be amended, supplemented, restated or
otherwise modified and in effect.


“UCC” means the Uniform Commercial Code as the same may be in effect on the date
hereof and from time to time in the State of New York; provided, that if by
reason of mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests in any Collateral or the
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect on or after the date hereof in any other jurisdiction, “UCC” means
the Uniform Commercial Code as in effect in such other jurisdiction for the
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or availability of such remedy.


ARTICLE 2
THE REVOLVING CREDIT FACILITY


 
2.1
Revolving Loans.



(a)          Revolving Credit Commitment.  Subject to and upon the terms and
conditions set forth herein, Lender, at the request of the Borrower, agrees to
lend to the Borrower, from time to time during the Revolving Credit Period, such
Revolving Loans as may be requested by the Borrower (i) in an amount equal to
wages and payroll taxes for Borrower’s employees for each pay period or portion
thereof during which Lender’s funding commitment hereunder is in effect and (ii)
such additional amounts as the Lender, in its absolute and sole discretion,
shall approve (the “Revolving Credit Commitment”).  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, repay and reborrow the Revolving Loans.


(b)         Funding of Revolving Loans.  The Revolving Loans shall be disbursed,
as the Borrower shall direct, upon the satisfaction of the conditions set forth
in Sections 6.1 and 6.2 hereof.  The Borrower shall deliver to the Lender a
written request for a Revolving Loan not later than five Business Days prior to
the proposed funding date thereof; provided, however, that the initial funding
hereunder shall occur in the amount of $55,776 within one Business Day of the
date hereof.  After the initial funding, each such written request required
under this Section 2.1(b) shall specify the requested amount of the proposed
Borrowing, a description of the use of proceeds and the proposed borrowing date.

 
3

--------------------------------------------------------------------------------

 

(c)          Interest on Revolving Loans.  Each Revolving Loan shall bear
interest at the annual rate of 6%. Accrued interest on each Revolving Loan shall
be payable in arrears on the date on which the applicable principal amount
becomes due and payable as set forth under Section 2.1(d) below.  All interest
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).   Upon and after the occurrence of an Event of Default, each
Revolving Loan shall bear interest on its principal amount outstanding from time
to time at a rate per annum of 10% (the "Default Rate").   In no contingency or
event whatsoever shall interest charged hereunder or under any Revolving Credit
Note, however such interest may be characterized or computed, exceed the highest
rate permissible under any law which a court of competent jurisdiction shall, in
a final determination, deem applicable hereto.  In the event that such a court
determines that the Lender has received interest hereunder in excess of the
highest rate applicable hereto, the Lender shall promptly refund such excess
interest to the Borrower.


(d)          Repayment of Revolving Loans.  The outstanding principal amount of
each Revolving Loan and all accrued and unpaid interest thereon shall become due
and payable on demand on the earlier to occur of (i) the first anniversary of
each Revolving Loan and (ii) the occurrence of a Change of Control, in either
case if not sooner paid in full as provided in this Agreement or in the
Revolving Credit Note applicable thereto.  Any and all such payments hereunder
and under any Revolving Credit Note (including, without limitation, any
prepayments pursuant to Section 2.3) shall be made to the Lender at such place
as the Lender directs the Borrower in writing.  Any and all payments hereunder
and under any Revolving Credit Note (including, without limitation, any
prepayments pursuant to Section 2.3) shall be applied first to accrued and
unpaid interest and the remainder to principal unless the Borrower otherwise
directs in writing at the time of such payment.   


(e)          Loan Accounts.  Lender shall maintain an account evidencing the
indebtedness of the Borrower to Lender resulting from each Revolving Loan made
by Lender, including the amounts of principal and interest payable and paid to
Lender from time to time hereunder.  Lender shall maintain accounts in which it
shall record the amount of each Revolving Loan made hereunder, the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to Lender hereunder and the amount of any sum received by the Lender
hereunder.  All such accounts maintained by Lender pursuant to this Section
2.1(e) shall be conclusive absent manifest error of the amount of the Revolving
Loans made by the Lender to the Borrower and the interest and payments thereon.
 Any failure to so record or any error in doing so shall not limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  


(f)          Revolving Credit Note.  On the date of each Revolving Loan, the
Borrower shall execute and deliver to Lender a Revolving Credit Note,
substantially in the form attached hereto as Exhibit A, in the aggregate
principal amount of such Revolving Loan.


2.2        Funding of Borrowings.


Lender shall make each Revolving Loan to be made by it hereunder on the proposed
funding date thereof by wire transfer of immediately available funds to the
account of Borrower most recently designated by it for such purpose by notice to
the Lender in accordance with Section 2.1(b).  


 
2.3
Prepayment of Revolving Loans.



The Borrower shall have the right at any time and from time to time to prepay
any Revolving Loan in whole or in part.

 
4

--------------------------------------------------------------------------------

 


ARTICLE 3
SECURITY INTEREST


3.1.        Grant of Security Interest.  As security for the payment of all
Revolving Loans now or in the future made by the Lender hereunder and for the
payment or other satisfaction of all other Obligations, the Borrower hereby
assigns to Lender and grants to the Lender a continued security interest in the
following property, whether now owned, existing, acquired or arising and
wherever now or hereafter located (collectively, the “Collateral”):


(a)          all Accounts and cash;


(b)          all Chattel Paper (including, without limitation, all Electronic
Chattel Paper and all Tangible Chattel Paper), Equipment, Instruments, Documents
and General Intangibles (including, without limitation, all patents, patent
applications, trademarks and trademark applications (including without
limitation the Patents and Trademarks), trade names, trade secrets, goodwill,
copyrights, copyright applications, governmental and regulatory registrations
and permits and approvals, and applications with respect thereto (including
without limitation the Regulatory Permits and the Regulatory Applications),
licenses, software, franchises, customer lists, tax refund claims, claims
against carriers and shippers, guarantee claims, contract rights, payment
intangibles, security interests, security deposits and rights to
indemnification);


(c)          all Inventory;


(d)          all Investment Property;


(e)          all Deposit Accounts and all other demand, deposit, time, savings,
cash management, passbook and similar accounts maintained by the Borrower with
any Person and all monies, securities, Instruments and other investments
deposited or required to be deposited in any of the foregoing;


(f)          all Letter-of-Credit Rights (whether or not the respective letter
of credit is evidenced by a writing);


(g)          all Commercial Tort Claims;


(h)          all Supporting Obligations; and


(i)          all additions and accessions to, substitutions for, and
replacements, products and Proceeds of the foregoing property, including,
without limitation, proceeds of all insurance policies insuring the foregoing
property, and all of the Borrower’s books and records relating to any of the
foregoing and to the Borrower’s business.


Notwithstanding anything to the contrary contained herein, (i) the term
"Collateral" shall exclude any of the foregoing in which the Borrower is
contractually precluded from granting a security interest and (ii) the Borrower
shall be free at any time prior to an Event of Default to sell any part or all
of the Collateral free and clear of any security interest of the Lender
hereunder, provided that the Lender shall continue to retain a security interest
hereunder in the Proceeds thereof.

 
5

--------------------------------------------------------------------------------

 


3.2.        Preservation of Collateral and Perfection of Security Interests
Therein.  The Borrower shall, at the Lender’s request, at any time and from time
to time, authenticate, execute and deliver to the Lender such financing
statements, documents and other agreements and instruments (and pay the cost of
filing or recording the same in all public offices deemed necessary or advisable
by the Lender) and do such other acts and things or cause third parties to do
such other acts and things as the Lender may deem necessary or desirable in its
sole discretion in order to establish and maintain a valid, attached and
perfected security interest in the Collateral in favor of the Lender to secure
payment of the Obligations, and in order to facilitate the collection of the
Collateral.  The Borrower irrevocably hereby makes, constitutes and appoints the
Lender (and all persons designated by the Lender for that purpose) as the
Borrower’s true and lawful attorney and agent-in-fact to execute and file such
financing statements, documents and other agreements and instruments and do such
other acts and things as may be necessary to preserve and perfect the Lender’s
security interest in the Collateral.  The Borrower further agrees that a carbon,
photographic, photostatic or other reproduction of this Agreement or of a
financing statement shall be sufficient as a financing statement.  The Borrower
further ratifies and confirms the prior filing by the Lender of any and all
financing statements which identify the Borrower as debtor, Lender as secured
party and any or all Collateral as collateral.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BORROWER


The Borrower represents and warrants to the Lender that:


4.1         Organization, Good Standing and Qualification.  The Borrower and
each of the Subsidiaries is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and each has all
requisite corporate power and authority to carry on its business as presently
conducted or proposed to be conducted. The Borrower and the Subsidiaries are
duly qualified to transact business and are in good standing in each
jurisdiction in which the failure so to qualify would have a Material Adverse
Effect.


4.2         Authorization.  The Borrower has full power and authority to enter
into this Agreement, all corporate action on the part of the Borrower necessary
for the authorization, execution and delivery of this Agreement and the other
Transaction Documents and the authorization, issuance and delivery of the
Revolving Credit Notes has been taken, and each Transaction Document, when
executed and delivered by the Borrower, and assuming due execution and delivery
by the Lender (as appropriate), shall constitute a valid and legally binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 
6

--------------------------------------------------------------------------------

 

4.3         No Conflicts.  Neither the Borrower nor any Subsidiary is  in
default under any agreement to which it is a party, the effect of which will
materially adversely affect performance by the Borrower of its obligations
pursuant to and as contemplated by the terms and provisions of this Agreement or
any of the Transaction Documents.  The execution, delivery and performance of
each Transaction Document and any other documents to be executed and delivered
by the Borrower and the consummation by the Borrower of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Borrower's or any Subsidiary's certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a Default (or an event that with notice or lapse of
time or both would become a Default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Borrower or Subsidiary debt or otherwise) or other
understanding to which the Borrower or any Subsidiary is a party or by which any
property or asset of the Borrower or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Borrower or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Borrower or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.  


4.4         Filings, Consents and Approvals.  The Borrower is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Borrower of the Transaction
Documents, other than (i) filings required by the Exchange Act and (ii) those
that have been made or obtained prior to the date of this Agreement.


4.5         SEC Reports; Financial Statements.  The Borrower has filed all
reports and statements required to be filed by it under the Securities Act and
the Exchange Act since the beginning of the Borrower’s most recently completed
fiscal year, including pursuant to Section 13(a) or 15(d) thereof (the foregoing
materials being collectively referred to herein as the "SEC Reports" and,
together with the Schedules to this Agreement (if any), the  "Disclosure
Materials").  As of their respective dates, the SEC Reports filed by the
Borrower with the SEC complied in all material respects with the requirements of
the Securities Act and the Exchange Act and the rules and regulations of the
SEC  promulgated thereunder, and none of the SEC Reports filed by the Borrower
with the SEC,  when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of the Borrower
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Borrower and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 
7

--------------------------------------------------------------------------------

 

4.6         Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as set forth in the SEC
Reports, (i) the Borrower has not altered its method of accounting or the
identity of its auditors and (ii) the Borrower has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock.  


4.7         Litigation.  There is no action, suit or proceeding pending or
threatened against the Borrower or any of the Subsidiaries which (i) adversely
affects or challenges the legality, validity or enforceability of any
Transaction Document or (ii) could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.  There has not been, and to the knowledge of the
Borrower, there is not pending any investigation by the SEC involving the
Borrower or any current or former director or officer of the Borrower (in his or
her capacity as such).  


4.8         Compliance.  Neither the Borrower nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Borrower or any Subsidiary under), nor has the Borrower or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.


4.9         Regulatory Permits.  The Borrower and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities (collectively the “Regulatory
Approvals”) and has filed applications for all such additional certificates,
authorizations and permits (the “Regulatory Applications”) with such authorities
necessary to conduct their respective businesses, except where the failure to
possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, and neither the
Borrower nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any such permits. Schedule 4.9 attached hereto
contains a complete and accurate list of the Regulatory Permits and the
Regulatory Approvals.


4.10       Patents and Trademarks.  The Borrower and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications and service marks and service mark applications, trade names, and
brand names (collectively the “Patents and Trademarks”) copyrights, licenses and
other similar rights that are necessary or material for use in connection with
their respective businesses as described in the SEC Reports and which the
failure to so have could, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect (collectively, the
"Intellectual Property Rights").  Neither the Borrower nor any Subsidiary has
received a written notice that the Intellectual Property Rights used by the
Borrower or any Subsidiary violates or infringes upon the rights of any Person.
 To the knowledge of the Borrower, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights.  Neither the Borrower nor any Subsidiary is in
default under or in relation to any license, sublicense, covenant or agreement
with respect to the Intellectual Property Rights.  Schedule 4.10 attached hereto
contains a complete and accurate list of the Patents and Trademarks.

 
8

--------------------------------------------------------------------------------

 


4.11       Insurance.  The Borrower and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Borrower and
the Subsidiaries are engaged.  The Borrower has no reason to believe that, other
than as a result of its financial condition, it will not be able to renew its
and the Subsidiaries’ existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business on terms consistent with market for the Borrower’s and
such Subsidiaries’ respective lines of business.


4.12       Investment Company Act.  The Borrower is not, and is not an affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.


4.13       Certain Fees.  No brokerage or finder’s fees or commissions are or
will be payable by the Borrower to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement.  The Lender shall have no
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions owed by the Lender pursuant to written agreements
executed by the Lender, which fees or commissions shall be the sole
responsibility of the Lender) made by or on behalf of other Persons for fees of
a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.


4.14       Taxes.  The Borrower has filed all state and federal income tax
returns that are required to be filed, and has paid all taxes shown to be due on
such returns and such assessments received by the Borrower to the extent that
the same had become due.


4.15       Representations and Warranties to be Continuing.  All of the
foregoing representations and warranties will be true at the date of the initial
disbursement and at the dates of all subsequent disbursements of the Revolving
Loans.  All representations, warranties, covenants, and agreements made herein
or in any certificate or other document delivered to the Lender by or on behalf
of the Borrower shall be deemed to have been relied upon by the Lender
notwithstanding any investigation heretofore or hereafter made by the Lender or
on its behalf, and shall survive the making of any or all of the disbursements
contemplated hereby and shall continue in full force and effect as long as there
remains unpaid any obligation to the Lender hereunder or under any of the
Transaction Documents.


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE LENDER


The Lender hereby represents and warrants to the Borrower that:

 
9

--------------------------------------------------------------------------------

 

5.1         Authorization.  The Lender has full power and authority to enter
into this Agreement.  This Agreement, when executed and delivered by the Lender,
will constitute a valid and legally binding obligation of the Lender,
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of a specific
performance, injunctive relief, or other equitable remedies.


5.2         Disclosure of Information.  The Lender has had an opportunity to
discuss the Borrower’s business, management, financial affairs and the terms and
conditions of the offering of the Revolving Credit Notes with the Borrower’s
management and have had an opportunity to review the Borrower’s facilities and
has had all questions related thereto answered to the full satisfaction of the
Lender.  The Lender understands that such discussions and any written
information delivered by the Borrower to the Lender were intended to describe
the aspects of the Borrower’s business which the Lender believe to be material.
The Lender understands that no Person other than the Borrower has been
authorized to make any representation and if made, such representation may not
be relied on.  The Borrower has not, however, rendered any investment advice to
the Lender with respect to the suitability of the purchase of any of the
Revolving Credit Notes or an investment in the Borrower.  
 
5.3         Brokers.  No finder or broker was or is engaged by the Lender in
connection with this Agreement.  
 
ARTICLE 6
CONDITIONS


6.1         Closing Date.  The Closing Date shall be the date on which each of
the following conditions is satisfied or waived:


(a)          Revolving Credit Note.  The Lender shall have received the duly
completed and executed Revolving Credit Note in the amount of the initial
Borrowing.


(b)          Authorization Documents.  The Lender shall have received a
certificate of the Borrower’s Secretary certifying and attaching resolutions of
its board of directors (or similar governing body) approving and authorizing the
Borrower’s execution, delivery and performance of the Transaction Documents and
the transactions contemplated thereby.


(c)          UCC Financing Statements.  The Lender shall have received each
document (including Uniform Commercial Code financing statements) required
hereunder or under law or deemed necessary by the Lender filed, registered or
recorded in order to create in favor of the Lender, a perfected lien on the
Collateral, including without limitation the Financing Statement attached hereto
as Exhibit B for filing with the Delaware Secretary of State.


(d)          Necessary Governmental Permits, Licenses and Authorizations and
Consents; Etc.  The Borrower shall have obtained all permits, licenses,
authorizations and consents necessary or advisable in connection with the
transactions contemplated by this Agreement and each of the foregoing shall be
in full force and effect, in each case other than those the failure to obtain or
maintain which, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.


6.2         Each Borrowing.  The obligation of Lender to make a Revolving Loan
on the occasion of any Borrowing, is subject to the satisfaction of the
following conditions:

 
10

--------------------------------------------------------------------------------

 


(a)          Representations and Warranties; Covenants.  (i) The representations
and warranties of the Borrower set forth in Article 5 of this Agreement shall be
true and correct in all material respects on and as of the date of such
Borrowing (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, such representation or warranty shall be
or have been true and correct as of such specific date); and (ii) the Borrower
shall be in compliance with each of the covenants set forth in Article 7 of this
Agreement.


(b)          No Defaults.  At the time of, and immediately after giving effect
to, such Borrowing, no Default shall have occurred and be continuing.


(c)          No Material Adverse Effect.  At the time of, and immediately after
giving effect to, such Borrowing, there shall be no facts, events or
circumstances then existing and nothing shall have occurred which shall have
come to the attention of the Lender which constitutes a Material Adverse Effect.


(d)          Security Requirements.  Other than with respect to the initial
Borrowing hereunder, the Borrower shall have satisfied (or the Lender, in its
sole discretion, has waived), each of the requirements set forth in Section 7.3
hereto.




(e)          Revolving Credit Note.  The Lender shall have received a duly
completed and executed Revolving Credit Note with respect to the requested
Revolving Loan in the amount of the requested Borrowing, in form and substance
satisfactory to the Lender.


(f)          Other Documents.  The Lender shall have received such other
documents as the Lender may reasonably request.


(g)          Officer's Certificate.  The Lender shall have received, duly
executed by an authorized officer of the Company, a certificate certifying that
all covenants, agreements and obligations required by Section 6.2 of this
Agreement to be performed or complied with by the Company prior to or at a
Borrowing, have been performed or complied with.


ARTICLE 7
COVENANTS


The Borrower covenants and agrees with the Lender that so long as the Revolving
Credit Note shall be outstanding:  


7.1         Books and Records, Inspection Rights.  The Borrower shall keep
proper books of records and accounts in which entries are made of all dealings
and transactions in relation to its business and activities which fairly record
such transactions and activities.  The Borrower shall permit any representatives
designated by the Lender to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants as frequently as the
Lender deems appropriate; provided that all such visits shall be on reasonable
prior notice, at reasonable times during regular business hours of the Borrower.


7.2         Use of Proceeds.  The proceeds of the Revolving Loans will be used
only for working capital and other general corporate purposes. Borrower shall
not use the proceeds of the Revolving Loans to pay any individual expenditure in
excess of $500 other than employee wages and payroll taxes without the prior
written authorization of Lender (which authorization may be in the form of
electronic transmission).

 
11

--------------------------------------------------------------------------------

 


7.3         Intellectual Property Security Matters.  The Borrower shall provide
to the Lender, in form and substance satisfactory to the Lender, a duly executed
original of a  security agreement relating to Borrower’s rights in and to all
Patents and Trademarks,  together with all instruments, documents and agreements
executed pursuant thereto, and the Lender shall have received any and all
documents required hereunder or under law or deemed necessary by the Lender to
be filed, registered or recorded in order to create in favor of the Lender, a
perfected lien on the Patents and Trademarks.


ARTICLE 8
EVENTS OF DEFAULT


8.1.        Events of Default.  The occurrence of any of the following events
shall be deemed to constitute an “Event of Default” hereunder:


(a)          the Borrower shall fail to pay to the Lender, on the date on which
such payment is due, any principal of or interest on any Revolving Loan or any
Revolving Credit Note, or the Borrower shall fail to pay, within ten (10) days
after the date on which payment thereof is due, any other sum due and payable
under this Agreement or any Transaction Document;




(b)          the Borrower shall fail to keep or perform any agreement,
undertaking, obligation, covenant or condition set forth in any Transaction
Document, which failure, if curable, is not cured within ten (10) days of
written notice from the Lender to the Borrower;
 
(c)          (i) any representation, warranty or certification made by or on
behalf of the Borrower in connection with or pursuant to this Agreement shall
prove to have been incorrect in any material respect when made or given; or (ii)
any representation, warranty or certification made by or on behalf of the
Borrower in connection with or pursuant to this Agreement, although true in all
respects when such representation, warranty or certification was made or given,
proves to be untrue in any material respect at any subsequent time when such
representation, warranty or certification is operative or applicable and such
representation, warranty or certification continues to be untrue ten (10) days
after written notice from the Lender to the Borrower;


(d)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered; or

 
12

--------------------------------------------------------------------------------

 

(e)          the Borrower shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (d) of this Section 8.1, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, or (v) make a general assignment for the benefit of creditors.


8.2.        Remedies.  After the occurrence of any Event of Default, the Lender
shall have the right in addition to all of the remedies conferred upon the
Lender by law or equity or the terms of any the Transaction Documents, to do any
or all of the following, concurrently or successively


(a)          declare the Revolving Credit Notes to be, and the Revolving Credit
Notes shall thereupon become, immediately due and payable, provided that if an
Event of Default described in Section 8.1(d) or 8.1(e) shall occur or exist, the
Revolving Credit Notes shall automatically become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the Transaction
Documents to the contrary notwithstanding;


(b)          terminate the Lender’s obligations under this Agreement to extend
credit of any kind or to make any disbursement, whereupon the commitment and
obligations of the Lender to extend credit or to make disbursements hereunder
shall terminate; and


(c)          exercise all rights and remedies of a secured party under the UCC
and otherwise, including, without limitation, the right to foreclose the
security interest granted herein by any available judicial or other procedure
and/or to take possession of any or all of the Collateral and the books and
records relating thereto with or without judicial process, for which purpose the
Lender may enter on any or all of the premises where any of the Collateral or
books or records may be situated and take possession and remove the same
therefrom; proceed to protect and enforce its rights or remedies either by suit
in equity or by action at law, or both; require the Borrower to assemble any or
all of the Collateral and any or all certificates of title and other documents
relating to the Collateral at a place designated by the Lender; and exercise in
the Borrower's name all rights with respect to the Collateral, including the
right to collect any and all money due or to become due, endorse checks, notes,
drafts, instruments, or other evidences of payment, receive and open mail
addressed to the Borrower, and settle, adjust, or compromise any dispute with
respect to any item of Collateral.   


ARTICLE 9
MISCELLANEOUS


9.1         Indemnification of Lender.  The Borrower will indemnify and hold the
Lender and its members, managers, officers, employees and agents (each, a
“Lender Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation (collectively, “Losses”) that any such Lender Party may
suffer or incur as a result of or relating to any misrepresentation, breach or
inaccuracy of any representation, warranty, covenant or agreement made by the
Borrower in this Agreement.  In addition to the indemnity contained herein, the
Borrower will reimburse each Lender Party for its reasonable legal and other
expenses (including the cost of any investigation, preparation and travel in
connection therewith) incurred in connection therewith, as such expenses are
incurred.  Borrower’s obligations under this Section shall survive repayment of
the Revolving Loans, cancellation of the Revolving Credit Notes, and termination
of this Agreement.

 
13

--------------------------------------------------------------------------------

 


9.2         Further Assurances.  The Borrower agrees that, at any time or from
time to time, upon the written request of the Lender, it will execute and
deliver all such further documents and do all such other acts and things as the
Lender may reasonably request to give effect to this Agreement and the
Transaction Documents.  The Borrower agrees that it will, at its own expense
make, execute, endorse, acknowledge, file and/or deliver to the Lender from time
to time such lists, descriptions and designations of its Collateral, warehouse
receipts, receipts in the nature of warehouse receipts, bills of lading,
documents of title, vouchers, invoices, schedules, confirmatory assignments,
conveyances, financing statements, transfer endorsements, powers of attorney,
certificates, reports and other assurances of instruments and take such further
steps relating to the Collateral and other property or rights covered by the
security interest hereby granted, as the Lender requests to perfect, preserve or
protect its security interest in the Collateral.




9.3         Limitation of Liability.  Notwithstanding anything herein to the
contrary, the Borrower acknowledges and agrees that the liability of Lender
arising directly or indirectly, under this Agreement of any and every nature
whatsoever shall be satisfied solely out of the assets of Lender, and that no
affiliate of Lender or any member or manager thereof shall be personally liable
for any liabilities of Lender.  


9.4         Successors and Assigns.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Borrower may not assign any rights or obligations under this
Agreement without the prior written consent of the Lender.


9.5         Governing Law.  This Agreement and the Revolving Credit Notes and
all acts and transactions pursuant hereto and the rights and obligations of the
parties hereto shall be governed, construed and interpreted in accordance with
the laws of the State of New York, without giving effect to principles of
conflicts of law. The Borrower consents to the nonexclusive jurisdiction and
venue of the state or federal courts located in the City of New York.  Each
party hereto irrevocably waives, to the fullest extent permitted by applicable
law, (a) any objection that it may now or hereafter have to the laying of venue
of any such legal proceeding in the state or federal courts located in the City
of New York and (b) any right it may have to a trial by jury in any suit,
action, proceeding, claim or counterclaim brought by or on behalf of any party
related to or arising out of this Agreement or any Transaction Document, the
transactions contemplated hereby, or the performance of services hereunder.


9.6         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.


9.7         Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 
14

--------------------------------------------------------------------------------

 


9.8         Notices.   All notices and other communications under this Agreement
shall be in writing and shall be deemed given (i) when delivered personally by
hand (with written confirmation of receipt), (ii) when sent by facsimile (with
written confirmation of transmission) or (iii) one Business Day following the
day sent by overnight courier (with written confirmation of receipt), in each
case at the following addresses and facsimile numbers (or such other address or
facsimile number as a party may have specified by notice given to other party
pursuant to this provision):


If to Borrower:


SyntheMed, Inc.
200 Middlesex Turnpike, Suite 210
Iselin, New Jersey 08830
Facsimile:(732) 404-1118
Attention: Robert Hickey, CEO


With a copy to:


Eilenberg & Krause, LLP
11 East 44th Street, 19th Floor
New York, New York 10017
Facsimile: (212) 986-2399
Attention: Keith Moskowitz, Esq.


If to the Lender:


Pathfinder, LLC
12 Bow Street
Cambridge, MA 02138
Attention: Richard L. Franklin, Manager


With a copy to:


Casner & Edwards, LLP
303 Congress Street
Boston, MA 02210
Facsimile: (617) 426-8810
Attention: David J. Chavolla, Esq.


 
9.9         Costs and Expenses.  The Borrower agrees to pay all reasonable
out-of-pocket costs and expenses (including legal costs) incurred by the Lender
after an Event of Default in connection with the collection of the Obligations
and enforcement of this Agreement, the other Transaction Documents or any such
other documents.  Borrower’s obligations under this Section shall survive
repayment of the Revolving Loans, cancellation of the Revolving Credit Notes,
and termination of this Agreement.

 
15

--------------------------------------------------------------------------------

 

9.10       Entire Agreement.  This Agreement and the Transaction Documents
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, any and all other written or oral agreements relating to
the subject matter hereof existing between the parties hereto are expressly
canceled, and may not be modified or amended in any manner other than by
supplemental written agreement executed by the parties hereto.  
 
[SIGNATURE PAGE FOLLOWS]
 
 
16

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Revolving Credit and Security
Agreement on and as of the day first written above.



 
THE BORROWER:
         
SYNTHEMED, INC.
         
By:
/s/ Robert Hickey
     
Robert Hickey, CEO
           
THE LENDER:
         
PATHFINDER, LLC
           
By:
/s/ Richard L. Franklin
     
Richard L. Franklin, Manager
 



[Signature Page to Revolving Credit and Security Agreement]

 
17

--------------------------------------------------------------------------------

 


EXHIBIT A


FORM OF REVOLVING CREDIT NOTE
$_________
[Date]


FOR VALUE RECEIVED, the undersigned, SyntheMed, Inc., a Delaware corporation
(the “Borrower”), promises to pay to the order of Pathfinder, LLC (the
“Lender”), at the place and times provided in that certain Revolving Credit and
Security Agreement dated as of September 14, 2010 (together with all amendments
and other modifications, if any, from time to time hereafter made thereto, the
“Agreement”) between the Borrower and the Lender, together with interest to
maturity (whether by lapse of time, acceleration or otherwise) on the balance of
principal remaining from time to time outstanding at a rate per annum equal to
6%.  Interest shall be calculated on the basis of a 360-day year and actual
days.  This Revolving Credit Note is being executed and delivered by the
Borrower pursuant to Section 2.1(f) of the Agreement.  Capitalized terms used
herein and not defined herein shall have the meanings ascribed to them in the
Agreement.


The outstanding principal amount of this Revolving Credit Note and all accrued
and unpaid interest thereon shall become due and payable on demand on the
earlier to occur of (i) the first anniversary of the original issuance date of
this Revolving Credit Note and (ii) the occurrence of a Change of Control.  If
an Event of Default (as defined in the Agreement) shall occur, the outstanding
principal of and accrued and unpaid interest on this Revolving Credit Note shall
become immediately due and payable as provided in and subject to the terms of
the Agreement.  


All payments on account of the indebtedness evidenced by this Revolving Credit
Note shall be applied first to accrued and unpaid interest and the remainder to
principal (except as otherwise provided in the Agreement).  Payments on this
Revolving Credit Note shall be made in lawful currency of the United States of
America in immediately available funds to the Lender at such place as the Lender
directs the Borrower in writing.


This Revolving Credit Note is secured by and as provided in the Agreement and
other documents, agreements, and instruments executed by the Borrower.  This
Revolving Credit Note is made and delivered pursuant to the Agreement and is
subject to the further terms and conditions thereof, including the right of the
holder to accelerate payment of the principal of and accrued and unpaid interest
on this Revolving Credit Note and other remedies upon the occurrence of an Event
of Default, all of which are hereby incorporated and made a part of this
Revolving Credit Note by reference.


Upon and after the occurrence of an Event of Default, interest shall accrue at
the Default Rate.


Any waiver of any payment due hereunder or the acceptance by the Lender of
partial payments hereunder shall not, at any other time, be taken to be a waiver
of the terms of this Revolving Credit Note or the Agreement or any other
agreement between the Borrower and the Lender.

 

--------------------------------------------------------------------------------

 


THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.


The Lender and the Borrower hereby waive the right to any jury trial in any
action, proceeding or counterclaim brought by either the Lender or the Borrower
against each other.


The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Agreement) notice of any kind
with respect to this Revolving Credit Note.


In the event the holder of this Revolving Credit Note shall refer this Revolving
Credit Note for collection, the Borrower agrees to pay, in addition to unpaid
principal and interest, all of the costs and expenses incurred in attempting or
effecting collection, including reasonable attorneys’ fees, whether or not suit
is instituted.


IN WITNESS WHEREOF, the undersigned Borrower has executed this Revolving Credit
Note as of the day and year first above written.



 
SYNTHEMED, INC.
         
By:
 
     
Robert Hickey, CEO
 


 
2

--------------------------------------------------------------------------------

 

[Exhibit B and Schedules have been omitted.]


 

--------------------------------------------------------------------------------

 